DETAILED ACTION
CLAIMS 1-20 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11-13
 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
Regarding claims 1-8 and 14-20, notwithstanding the Double patenting rejection below, in the Examiner’s opinion, it would not have been obvious to a person having ordinary skill in the art at the time the claimed invention was filed to modify Ozawa, US 20160141957 A1’s teaching of: 
An apparatus comprising: a first comparator (Fig. 3, element 360) coupled to a high-side switch (Fig. 3, element 335) and an inductor (Fig. 3, element 352) , and to a current digital-to-analog converter (IDAC);(Fig. 3, element labeled “Current DAC”) a sequential unit coupled to an output of the first comparator; ([0043] “The comparator 360 can be a latched comparator, or a non-latched comparator” Emphasis added. i.e. contains a sequential unit giving the claim the BRI) a second comparator (Fig. 3, element 370) coupled to the high-side switch and the inductor, and to a reference voltage;(Fig. 3, element 372), such that it would include “a circuitry to generate a signal to sample the output of the first comparator via the sequential unit, wherein an output of the second comparator initiates the generation of the signal.” Emphasis added, as recited in the independent claims 1 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Double Patenting
Claim(s) 1 and 14
 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 21 of co-pending Application No. 17/124358 (“Reference Application”). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims in the Reference Application anticipate claims 1 and 14 in the Instant Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Please see a comparison of claims 1 and 14 of the Instant Application and 1 and 21 of the Reference Application in the table below: 
Instant Application
Reference Application
1. An apparatus comprising: a first comparator coupled to a high-side switch and an inductor, and to a current digital-to-analog converter (IDAC); a sequential unit coupled to an output of the first comparator; a second comparator coupled to the high-side switch and the inductor, and to a reference voltage; and a circuitry to generate a signal to sample the output of the first comparator via the sequential unit, wherein an output of the second comparator initiates the generation of the signal.
1. An apparatus comprising:
a comparator coupled to a high-side switch and an inductor, and to a current digital-to-analog converter (IDAC), wherein the IDAC controls current through a replica branch coupled to the comparator, wherein the replica branch replicates current through the high-side switch;
a sequential unit coupled to an output of the comparator, wherein the sequential unit is to sample the output of the comparator; and
a finite state machine to generate an adaptive digital code in accordance with an output of the sequential unit and a threshold, wherein the adaptive digital code is provided to the IDAC to control current through the replica branch
4. A system comprising:
a memory;
a processor coupled to the memory;
a DC-DC converter to supply power to the processor, wherein the DC-DC converter includes:
a first comparator coupled to a high-side switch and an inductor, and to a current digital-to-analog converter (IDAC);
a sequential unit coupled to an output of the first comparator;
a second comparator coupled to the high-side switch and the inductor, and to a reference voltage; and
a circuitry to generate a signal to sample the output of the first comparator via the sequential unit, wherein an output of the second comparator initiates the generation of the signal.
21. A system comprising:
a memory;
a processor coupled to the memory;
a voltage regulator coupled to the processor; and
a wireless interface communicatively coupled to the processor, wherein the voltage regulator includes:
a high-side switch coupled to an inductor;
a current digital-to-analog converter (IDAC);
a comparator coupled to the high-side switch and the inductor, and to the IDAC, wherein the IDAC controls current through a replica branch
coupled to the comparator, wherein the replica branch replicates current through the high-side switch;
a sequential unit coupled to an output of the comparator, wherein the sequential unit is to sample the output of the comparator; and
a finite state machine to generate an adaptive digital code in accordance with an output of the sequential unit and a threshold, wherein the adaptive digital code is provided to the IDAC to control current through the replica branch.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s) 1, 2, 14, and 15:
 “sequential unit … sample the output of the first comparator via the sequential unit”;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
35 U.S.C.§112(b) or 35 U.S.C.§112 (pre-AIA ), Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5 and 18 
rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 5 and 18
 each recite the limitation “wherein the high-side switch and the transistor are controllable by a same signal.” Emphasis added. 
There is insufficient antecedent basis for this limitation in the claim. It is not clear whether the recited signal is the same signal recited in independent claims 1 and 14, or if it is a different, second signal. In the interest of compact prosecution, and in light of the specification as it would be interpreted by a person having ordinary skill in the art before the effective filing date of the claimed invention, examiner will  substitute the following language: “wherein the high-side switch and the transistor are controllable by the signal.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa, US 20160141957 A1, (“Ozawa”) in view of Bodano et al, US 10263518 B2, (“Bodano”).

Regarding Claim 9,
 Ozawa teaches An apparatus comprising:
a high-side switch coupled to a first supply rail and an inductor; (Fig. 3, elements 335 and 352) 
a low-side switch coupled in series with the high-side switch; (Fig. 3, element 345, in series with element 335) 
a controller to control when to turn on and off the high-side and low-side switches; (Fig. 3, element 305) and
 a current sensor to sample a current through the inductor after the controller turns on the high-side switch such (Fig. 3, elements 380, 392, 375, 370, 360, 340, 371 collectively; See also Fig. 4, element 400) that 
Ozawa  does not teach that the current sensor is to sample substantially in a center of a ramp of the current through the inductor.  
Note, however, that Ozawa goes on to teach that the current is sampled from a ramp signal. (Fig. 2, elements 200, and ILX; See also Fig. 4, elements 400 and ILX) 
Bodano teaches the current sensor is to sample substantially in a center of a ramp of the current through the inductor (Bodano fig. 9, elements 352-360; See also col. 3, ll. 4-20 “In various embodiments, an average current value may be measured at a middle point of the rising or falling current slope in a coil attached between a high side and a low side switch”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Bodano with the teaching of Ozawa as both references are directed to controlling power and measuring current in circuits. Moreover, Bodano improves on Ozawa’s teaching of sampling the current value through an inductor (Figs. 1-4 and [0006] – [0008]) by teaching a technique which accounts for delay offset with respect to the control signals applied to the circuit and the actual switching that occurs as a result of the control signals, thus improving accuracy of the current sampling.(Bodano col. 3, ll. 20-36). 
Regarding Claim 10,
 Ozawa teaches wherein the current sensor comprises a comparator having an input coupled to the inductor. (Fig. 3, nodes connected to elements 380)   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CHENG et al., US 20210099084 A1 for its teaching of monitoring the output of a switching voltage converter so as to prevent overshoot conditions;
Melanson, US 20100079124 A1, for its teaching of monitoring an output current utilizing a combination continuous/discontinuous conduction mode technique; and
Koo, US 6384636 B1, for its teaching of a fast and precise current sensing circuit;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian J Corcoran/Examiner, Art Unit 2187          

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187